■OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. DEL TORO.
De los autos aparece que cuando se siguieron los proce-dimientos para la venta de la finca por falta de pago de con-tribuciones, dichos procedimientos se dirigieron contra Na-talio González como único dueño de la finca, cuando es lo ■cierto que en esa fecha estaba ya inscrita dicha finca en el re-gistro de la propiedad a favor de Natalio y, además, de todos los demandantes. Esta circunstancia es para mí suficiente para estar conforme con la revocación de la sentencia, sin necesidad de entrar a establecer conclusiones sobre los otros particulares que comprende la opinión de la mayoría de los jueces de esta corte.